62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd C. KING, Plaintiff-Appellant,v.Michael J. CAVANAUGH, Commissioner, South CarolinaDepartment of Probation, Parole and Pardons, individuallyand officially;  Grady Wallace, Ex-commissioner, SouthCarolina Department of Probation, Parole and Pardons,individually and officially, Defendants-Appellees.
No. 95-6533.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 10, 1995.

Lloyd C. King, Appellant Pro Se.  Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES, Columbia, SC, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting in part the magistrate judge's recommendation reveals no reversible error.  Accordingly, we affirm on the reasoning of the district court.  King v. Cavanaugh, No. CA-94-1356-3-OBC (D.S.C. Mar. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED